The plaintiffs brought suit to recover $94.50 for loss sustained in the shipment of a car of potatoes from New Bern, N.C. to *Page 792 
Lynchburg, Va. There was evidence tending to show that the potatoes were carried in an open box car during very cold weather. In response to the issues the jury found that the defendant failed to provide a suitable and fit car and assessed the plaintiffs' damages at $94.50. Judgment was thereon given for the plaintiffs, from which the defendant appealed, assigning error. Upon an examination of the record we find no sufficient reason for granting a new trial.
No error.